EXHIBIT 10
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
THIS MEMEBERSHIP INTEREST PURCHASE AGREEMENT (this "Agreement") is made and
entered into this 23rd day of November, 2016 (the "Effective Date"), by and
among TUXIS CORPORATION, a Maryland corporation ("Seller"), and GLOBAL SELF
STORAGE, INC., a Maryland corporation ("Purchaser").
RECITALS:
A. Tuxis Self Storage I LLC, a New York limited liability company ("TSS I"), is
the owner of the parcel of real property which is operated and used as a one
hundred eighty-five (185) unit self-storage facility in Clinton, Connecticut, as
more fully described on Exhibit A (the "Connecticut Property").
B. TSS I is the owner of all buildings, structures and improvements on, above or
below the Connecticut Property, and all fixtures attached to, a part of or used
in connection with the improvements, structures, and buildings, and the parking,
facilities, walkways, ramps, utility systems, water distribution systems, sewer
systems, water and sewer treatment plants and other appurtenances (collectively,
the "Connecticut Improvements") located upon the Connecticut Property. (For
avoidance of doubt, the Connecticut Improvements do not include any property
belonging to tenants at the Connecticut Property).
C. Tuxis Self Storage II LLC, a New York limited liability company ("TSS II"),
is the owner of the parcel of real property which is operated and used as a one
hundred forty-one (141) unit self-storage facility in Millbrook, New York, as
more fully described on Exhibit B-SS (the "New York Self Storage Property).
D. TSS II is the owner of all buildings, structures and improvements on, above
or below the New York Self Storage Property, and all fixtures attached to, a
part of or used in connection with the improvements, structures, and buildings,
and the parking, facilities, walkways, ramps, utility systems, water
distribution systems, sewer systems, water and sewer treatment plants and other
appurtenances located upon the New York Self Storage Property (collectively, the
"New York Self Storage Improvements"). (For avoidance of doubt, the New York
Improvements do not include any property belonging to tenants at the New York
Self Storage Property).
E. Tuxis Real Estate II LLC, a New York limited liability company ("Tuxis
Development II"; together with TSS I and TSS II sometimes hereinafter
collectively referred to as the "Operating Companies"), is the owner of a
certain parcel of real property in Millbrook, New York, as more fully described
on Exhibit B-DE (the "New York Development Property"; together with the
Connecticut Property and the New York Self Storage Property sometimes
hereinafter collectively referred to as the "Properties").
F. Tuxis Development II is the owner of all buildings, structures and
improvements on, above or below the New York Development Property, and all
fixtures attached to, a part of or used in connection with the improvements,
structures, and buildings, and the parking, facilities, walkways, ramps, utility
systems, water distribution systems, sewer systems, water and sewer

--------------------------------------------------------------------------------

treatment plants and other appurtenances located upon the New York Development
Property (collectively the "New York Development Improvements"; together with
the Connecticut Improvements and the New York Self Storage Improvements
sometimes hereinafter collectively referred to as the "Improvements").
G. Each Operating Company is the owner of all machinery, equipment, goods,
vehicles, and other personal property (collectively the "Personal Property")
listed in Exhibit B-1, which is located at or useable in connection with the
ownership or operation of the Properties.  For purposes of this Agreement, the
Personal Property does not include cash or other sums or investments held by
Seller or an Operating Company as provided in Section 6.1(j) hereof, the
excluded personal property listed on Exhibit B-2 attached hereto and made a part
hereof (the "Excluded Personal Property"), or any property owned by tenants of
the Properties.
H. Each Property shall include the land (the "Land"), Improvements and the
Personal Property owned by each Operating Company, together with all of such
Operating Company's right, title and interest in and to all licenses, permits,
approvals, applications, entitlements, development plans, and franchises issued
with respect to the use, occupancy, development, maintenance or operation of
such Land, Improvements and Personal Property, all divisions rights under
applicable law, all right, title and interest, if any, of such Operating Company
in and to any land lying in the bed of any street, road or avenue, open or
proposed, in front of or adjoining such Land to the center line thereof, and in
and to any and all easements appurtenant to such Land, including, but not
limited to, privileges or rights of way over adjoining premises inuring to the
benefit of such Land, or the fee owner thereof, and together with all rights of
use, air, mineral and subsurface rights, servitudes, licenses, tenements,
hereditaments and appurtenances now or hereafter belonging to the foregoing.
I. On the date hereof and on the Closing Date (as defined herein), Seller is the
owner of one hundred percent (100%) of the issued and outstanding membership
interests of each Operating Company (the membership interests of all of the
Operating Companies being, collectively, the "Membership Interests").
J. Seller desires to sell all of the Membership Interests to Purchaser, and
Purchaser desires to purchase and accept all of the Membership Interests from
Seller, upon the terms and subject to the conditions hereinafter set forth.   
NOW, THEREFORE, for and in consideration of the promises hereinafter set forth,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:
1. AGREEMENT TO SELL THE MEMBERSHIP INTERESTS.
1.1 Seller agrees to convey and sell the Membership Interests to Purchaser, and
Purchaser agrees to purchase and accept such Membership Interests, in accordance
with the terms and subject to the conditions hereof, such transactions to be
effective as of the Closing Date.
1.2 Seller, with Purchaser's reasonable cooperation, shall (A) prepare, or cause
to be prepared, and timely file, or cause to be timely filed, any income tax
returns of each Operating Company for any taxable period ending on or prior to
the Closing Date which are filed after the

--------------------------------------------------------------------------------

Closing Date (the preparation and filing costs of which will be borne by Seller)
(such tax returns, the "Pre-Closing Income Tax Returns") and (B) timely pay, or
cause to be timely paid, all taxes in connection therewith. The Pre-Closing
Income Tax Returns shall be prepared in a manner consistent with the prior
practice of such entities, unless otherwise required by applicable tax law.  At
least fifteen (15) days prior to the filing of any Pre-Closing Income Tax
Return, Seller shall submit a copy of such Pre-Closing Income Tax Return to
Purchaser for its timely review and comment.  Seller shall take into account in
good faith any comments made by Purchaser on such Pre-Closing Income Tax
Return.  Seller shall be solely responsible for all fees, costs, fines,
penalties and expenses that are imposed or arise as a consequence of Seller's
failure to timely prepare and file the Pre-Closing Income Tax Returns.
2. PURCHASE PRICE.
2.1 The parties agree that the aggregate consideration to be paid by Purchaser
for the Membership Interests shall be the sum of Seven Million Eight Hundred
Thousand and 00/100 Dollars ($7,800,000.00), adjusted for pro-rated items and
other adjustments as provided in this Agreement (the "Purchase Price"). The
Purchase Price shall be allocated between the Membership Interests of each
Operating Company as provided in Exhibit C and shall be paid as follows:
(a) $50,000 upon execution of this Agreement by wire transfer of immediately
available funds (the "Initial Down Payment");
(b) $50,000 upon expiration of the Due Diligence Period (as defined herein) (the
"Additional Down Payment," which together with the Initial Down Payment is
hereinafter sometimes collectively referred to as the "Deposits") by wire
transfer of immediately available funds, which Deposits shall be refundable by
Seller to Purchaser under certain circumstances as more specifically set forth
in this Agreement
(c) Five Million Eight Hundred Twenty-Five Thousand and 00/100 Dollars
($5,825,000.00) minus the net of credits and pro-rations provided in this
Agreement shall be paid in cash (the "Closing Cash Payment").  The Closing Cash
Payment shall be payable by Purchaser to Seller on the Closing Date by wire
transfer of immediately available funds to Seller.
(d) A number of shares of Purchaser common stock (the "Common Stock") equal to
(i) Nine Hundred Seventy-Five Thousand and 00/100 Dollars ($975,000.00) divided
by (ii) the volume weighted average closing price of one share of the Common
Stock as reported by Nasdaq Capital Market for the thirty (30) consecutive
trading days ending on the date that is five (5) days immediately preceding the
Closing Date (subject to adjustment as provided herein).  If, during the period
between the date of this Agreement and the Closing, any change in the
outstanding shares of common stock of Purchaser shall occur, including by reason
of any reclassification, recapitalization, stock split (including reverse stock
split) or combination, exchange or readjustment of shares, or any stock
dividend, or any record date for any such purpose shall be established, then the
number of shares of the Common Stock to be issued hereunder shall be
appropriately adjusted.
3. CONDITION OF TITLE TO THE PROPERTIES.
3.1 Seller hereby represents and warrants to Purchaser that the relevant
Operating Company is, and as of the Closing Date, the relevant Operating Company
shall be, the lawful owner of its Property and it holds, and as of the Closing
Date, shall hold, fee simple title to such Property.  Purchaser acknowledges
that the Operating Companies hold title to their respective Properties subject
to the following matters (hereinafter referred to as the "Permitted
Exceptions"):
 (a) Those liens, encumbrances, easements and other matters of record affecting
any of the Properties including, without limitation, those set forth as
exceptions to title in the Commitment applicable to its Property delivered
pursuant to Section 4.1 hereof (if any) and such state of facts (including,
without limitation, non-material discrepancies in legal descriptions, and
shortages of area) as would be disclosed in an accurate survey of such Property;
 (b) The rights of parties in occupancy of all or any portion of the Land and
Improvements that are part of such Property under leases, subleases, occupancy
agreements and commitments to lease (the "Tenant Leases"), to the extent set
forth and described in the Rent Rolls (as defined below);
 (c) All presently existing and future liens for unpaid real estate taxes,
subject to adjustment thereof as hereinafter provided, which are not delinquent;
 (d) Any exceptions to title caused by Purchaser, its agents, representatives or
employees; and
 (e) Any easements, licenses and similar agreements entered into in accordance
with this Agreement.

--------------------------------------------------------------------------------

4. EVIDENCE OF TITLE; SURVEY; UCC SEARCHES.
4.1 Promptly following the execution of this Agreement, Purchaser shall have the
right to order and, if so ordered, upon receipt will deliver to Seller
commitments (collectively, the "Commitments" and, individually, a "Commitment")
for ALTA Form Owner's Policies of Title Insurance for each of the Properties,
from a title company, along with copies of all instruments described in
Schedule B of each Commitment (collectively, the "Exception Documents"), in the
amount of the Purchase Price allocated to each Property. Purchaser shall pay all
costs in connection with the Commitments.
4.2 Purchaser shall have the right to obtain Uniform Commercial Code financing
statement searches and tax lien searches with respect to Seller and each
Operating Company.  Purchaser shall provide the searches to Seller not later
than thirty (30) days prior to the Closing Date, in order to allow time for the
investigation and resolution of any claimed adverse interests. The cost of the
UCC searches shall be borne by Purchaser.
5. AFFILIATE DEBT. 
5.1 As of the date hereof, Seller owes certain amounts to one or more Operating
Companies and one or more Operating Companies owes certain amounts to Seller. 
As used herein, these certain amounts are collectively referred to as "Affiliate
Debt".  Immediately prior to Closing, all Affiliate Debt shall be deemed
canceled, and no Operating Company or Seller or Purchaser shall owe or be owed
repayment of any Affiliate Debt.
6. ADJUSTMENTS AND PRORATIONS.
6.1 The following adjustments and pro-rations shall be, as appropriate, added to
or deducted from the amount set forth in Section 2.1(c), and shall be computed
to, but not including, the Closing Date:
(a) Real estate taxes and personal property taxes which are a lien upon or
levied against any portion of each Property on or prior to the Closing Date, and
all special assessments levied prior to the Closing Date (to the extent of
installments thereof due on or prior to the Closing Date) shall be paid by the
relevant Operating Company on or prior to the Closing Date.  All real estate
taxes and personal property taxes (the "Current Taxes") levied against any
portion of each Property with respect to the applicable tax year in which the
Closing occurs shall be prorated and adjusted between the parties such that the
Seller is responsible for that portion of the Current Taxes allocable to the
period from the beginning of such tax year to the Closing Date, and Purchaser is
responsible for that portion of the Current Taxes allocable to the period
commencing on the Closing Date through the end of the tax year.  In addition, if
the relevant Operating Company has paid any taxes or assessments for or in
respect of tax years commencing after the Closing Date, then Purchaser shall be
responsible for same and the amount thereof shall be credited to the Seller at
Closing.  If the tax bills for the Current Taxes have not been issued by the
Closing Date, Seller and Purchaser agree to prorate such Current Taxes on the
basis of the taxes for the tax year immediately preceding the Closing for the
purpose of computing the pro-rations under this Section 6.1(a), and to
re-prorate such Current Taxes at the request of

--------------------------------------------------------------------------------

either party promptly after the final bills for such Current Taxes are issued
after Closing.  The obligation to re-prorate such Current Taxes will survive the
Closing. Any refund or rebate of Current Taxes which is received by or payable
to any relevant Operating Company after the Closing shall be prorated between
Seller and Purchaser in the manner provided above promptly upon receipt.  If
there are any open appeals of real estate taxes or assessments for tax years
prior to the tax year in which the Closing occurs, then the relevant Operating
Company shall be permitted to continue to prosecute and control such appeals at
Seller's sole expense (and Purchaser covenants that it shall cause the
applicable Operating Company after Closing, to provide reasonable cooperation to
Seller to so prosecute and control such appeals); provided however, Purchaser
has the right, at its expense, to participate in any proceeding which could
reasonably be expected to affect any taxes required to be paid by any Operating
Company on or after the Closing Date and to consent to the settlement of any
such proceeding and if the proceedings affect taxes and assessments for periods
both before and after the Closing, then the parties will cooperate reasonably
and the fees, costs and expenses of such proceeding shall be equitably allocated
between Seller and Purchaser.  Further, if, after the Closing, any Operating
Company receives or is entitled to receive any refund or rebate of taxes or
assessments for periods prior to the tax year in which the Closing occurs, then
upon receipt Purchaser shall pay the amount thereof directly to Seller or
Seller's successors and assigns.
(b) The amount of all unpaid water, sewer and other utility bills for each
Property, and all other operating and other expenses incurred with respect to
each Property relating to the period prior to the Closing Date, shall be paid by
Seller on or prior to the Closing Date or, if not paid, as soon as possible
after Closing following receipt of an invoice therefor.  Seller shall retain the
right to the refund of utility charges attributable to periods prior to the
Closing Date.
(c) Charges under Assumed Property Contracts (as defined in Section 7.1(d)
below) attributable to the period prior to the Closing Date shall be paid by the
relevant Operating Company prior to the Closing Date, or, if not paid, the
amount due shall be credited to Purchaser as of the Closing Date.  All charges
under the Non-Assumed Property Contracts (as defined in Section 7.1(d) below)
shall be paid by Seller, whether such charges are attributable to the period
prior to the Closing Date or the period after the Closing Date.
(d) The rents and charges due under all Tenant Leases, hot and cooled water
charges, electricity and other utility charges and all other additional rent,
sundry charges paid by lessees under the Tenant Leases and other income to an
Operating Company, including income received or receivable by an Operating
Company for vending machines, to the extent collected by Seller prior to the
Closing Date and which, as of the Closing Date, represent payments thereof to an
Operating Company which are applicable in whole or in part to a period of time
subsequent to the Closing Date shall be credited to Purchaser.
(e) All of the items referenced in subsection (d) above which are due and
payable prior to the Closing Date, but which have not been collected by Seller,
shall be pro-rated as follows at settlement: Current rental income shall be
pro-rated as of the

--------------------------------------------------------------------------------

Closing Date.  All accounts not yet paid and delinquent 30 days or less shall be
considered paid for pro-ration calculations.  All accounts not yet paid and
delinquent 31 days or more shall become the property of Purchaser with no
pro-ration.  All prepaid rents shall be transferred to Purchaser or retained by
the relevant Operating Company.  All tenant security deposits shall be
transferred to Purchaser or retained by the relevant Operating Company. 
Notwithstanding anything herein to the contrary, Purchaser shall pay to Seller
all back rental amounts covering the term of Seller's ownership received by
Purchaser post-Closing.
(f) Intentionally Omitted.
(g) Except for capital projects commenced more than thirty (30) days prior to
the Closing Date, routine and customary maintenance and repair work at the
Properties, and routine purchases of supplies and materials used in the ordinary
course of ownership and operation of the Properties, an amount equal to all
expenses of the Properties which were paid prior to the Closing Date and for
which the Operating Companies will benefit after the Closing Date including,
without limitation, pre-paid taxes and assessments (if applicable), annual
license and permit fees and pre-paid amounts (if any) under the Assumed Property
Contracts, shall be disbursed or credited to Seller at the Closing, and an
amount equal to all expenses of the Properties which were incurred prior to the
Closing Date and are due or paid after the Closing Date shall be credited to
Purchaser at the Closing and Purchaser shall cause the Operating Companies to
pay all such expenses.
(h) Purchaser shall be credited with the amount or amounts, if any, payable in
accordance with the pre-closing operating covenants contained herein in
connection with Capital Projects (as defined herein).
(i) All costs and expenses incurred by Seller or any Operating Company prior to
the Closing Date in connection with the transactions contemplated herein and the
performance of its obligations under this Agreement, including, without
limitation, attorneys' and other professional fees and the costs and expenses
payable by Seller or any Operating Company hereunder, shall be paid by Seller
and shall not be charged to, or the responsibility of any Operating Company or
Purchaser.
(j) Prior to Closing, Seller shall cause each Operating Company to distribute to
Seller all cash on hand, all cash held in any account, all cash equivalents and
all other investments and assets, other than the Properties and related
Improvements or the Personal Property described herein.
This Section 6.1 shall survive Closing.


6.2 If, within one hundred eighty (180) days after the Closing, either Purchaser
or Seller discovers any inaccuracies or errors in the pro-rations or adjustments
done at Closing pursuant to Section 6.1, such party shall notify the other party
of such inaccuracy or error by written notice including reasonable detail of the
appropriate calculation.  In such event, the parties shall attempt, in good
faith, to resolve any issues with respect to the pro-rations and adjustments
done at Closing pursuant to Section 6.1.  After the parties resolve any such
issues or, in the event the parties are

--------------------------------------------------------------------------------

unable to resolve such issues, a final judgment has been rendered with respect
to such matter without timely appeal or after all appeals timely made are fully
resolved, Purchaser and Seller shall promptly take all action and pay all sums
necessary so that such pro-rations and adjustments completed pursuant to Section
6.1 hereof shall be in accordance with the terms of this Agreement, and the
obligations of either party to pay any such amount shall survive the Closing
Date. Seller and Purchaser further acknowledge and agree that if neither party
has identified an inaccuracy or error in the pro-rations or adjustments
completed pursuant to Section 6.1 within such one hundred eighty (180) days, the
obligation to complete a post-closing adjustment shall be deemed null and void
and of no further force and effect; provided, however, that the 180-day period
in this Section 6.2 shall not apply to the re-proration of Current Taxes under
Section 6.1(a), which will be effected promptly after the issuance of the final
tax bills for the Current Taxes.
This Section 6.2 shall survive Closing.


7. REPRESENTATIONS AND WARRANTIES OF SELLER.
7.1 Seller hereby represents and warrants to Purchaser as of the date hereof,
and as of the Closing Date (except as otherwise provided herein), the following
with the understanding that each of the representations and warranties is
material and has been relied on by Purchaser in connection herewith:
(a) To the extent in each Operating Company's possession or control, true,
correct and complete copies of all written Tenant Leases, including all
amendments relating thereto, that are currently in effect and that affect any
portion of any of the Properties have been, or will be, made available to
Purchaser.  The "Rent Rolls" shall mean the collection of separate reports, all
of which are attached hereto as Exhibit D (and dated as set forth on the
applicable report), including rent rolls, any supplements to the rent rolls, and
delinquency reports.  Such Rent Rolls attached hereto as Exhibit D, as updated
to a date not more than five days prior to the Closing Date, are and will be, in
all material respects, accurate and complete rent rolls describing the following
information with respect to the Tenant Leases in effect for each Property as of
the date thereof – (i) the names, and unit numbers or leased premises, of the
tenants; (ii) the monthly rents, which might be in excess of the rates described
in the Tenant Leases due to increased rental rates; (iii) tenant security
deposits (or, if there are none, shall so provide); and (iv) the expiration
dates.  Seller further represents and warrants that:
                (A) the Tenant Leases are in full force and effect, enforceable
in accordance with their terms subject to applicable bankruptcy, receivership,
reorganization, insolvency, moratorium, fraudulent conveyance or transfer, and
other laws and judicially developed doctrines relating to or affecting
creditors' or secured creditors' rights and remedies generally;
 
                (B) the information relating to the Tenant Leases as set forth
in the Rent Rolls is accurate in all material respects.  It is understood that
current Tenant Lease rates might be in excess of those described in the Leases
due to rental increases;

--------------------------------------------------------------------------------

                (C) no amendments, oral or written, have been made with respect
to the Tenant Leases, except as set forth on the Rent Rolls;
                (D) none of the lessees under the Tenant Leases have made any
security deposits thereunder, other than as set forth in the Rent Rolls; and
                (E) there are no rights of use for any portions of any of the
Properties now in effect or hereafter to come into effect, except the rights
under the Tenant Leases, and no lessee has any option, agreement of sale,
extension or renewal, or any other right, title or interest in any of the
Properties acquired directly through Seller, other than its rights of use as
aforesaid.
    (b)    Except as set forth on Schedule 7.1(b) attached hereto, as of the
Effective Date, neither Seller nor any Operating Company has received written
notice from any governmental authority of (i) any enforcement action against
Seller or any Operating Company relating to the Properties with respect to any
violation or alleged violation of any building, zoning, safety, fire,
environmental, health or other codes, laws, ordinances or regulations, or (ii)
any violation of any building, zoning, safety, fire, environmental, health or
other codes, laws, ordinances or regulations, which, in the case of clauses (i)
and (ii) above have not already been cured.
    (c)    Except as set forth on Schedule 7.1(c) attached hereto, and except
for evictions, collections and repossessions related to Tenant Leases, as of the
Effective Date, neither Seller nor any Operating Company has received formal
written notice with respect to any currently pending litigation or
administrative proceedings against Seller, any Operating Company or any Property
and, to Seller's knowledge, neither Seller nor any Operating Company has
received a written notice of threatened litigation for which Seller reasonably
believes a lawsuit will be filed.
    (d)    All material Property Contracts (other than Property Contracts that
constitute Excluded Personal Property) which are not terminable on ninety (90)
days or less notice are listed on Schedule 7.1(d) attached hereto.  Those
Property Contracts which are terminable on ninety (90) days or less notice
without a requirement to pay an amount greater than one month's worth of charges
under such Property Contract, together with all other Property Contracts which
Purchaser shall elect to continue by the delivery of written notice to Seller at
least thirty (30) days prior to the Closing Date, shall be collectively referred
to herein as the "Assumed Property Contracts." Except as set forth on
Schedule 7.1(d) attached hereto, to Seller's knowledge, each Property Contract
is in full force and effect, Seller and the Operating Companies have complied in
all material respects with the provisions of each Property Contract to which it
is a party and is not in material default under any such Property Contract and,
to the knowledge of Seller, no other party to any Property Contract has failed
to comply in any material respect with, or is in material default under, the
provisions of any Property Contract. Except as set forth on Schedule 7.1(d),
none of the Property Contracts is with related parties or affiliated entities of
Seller or any Operating Company and all of the Property Contracts were entered
into in the ordinary course of business. Prior to or at the Closing, Seller will
cause the Operating Companies to terminate the Property Contracts which do not
constitute Assumed Property

--------------------------------------------------------------------------------

Contracts (the "Non-Assumed Property Contracts").  Prior to and after the
Closing, Seller shall be responsible for all liabilities and obligations of the
Operating Companies under the Non-Assumed Property Contracts.
    (e)    Seller has, and will have on the Closing Date, the power and
authority to transfer the Membership Interests to Purchaser and perform its
obligations in accordance with the terms and conditions of this Agreement, and
each person who executes this Agreement and all other instruments and documents
in connection herewith for or on behalf of Seller has and will have due power
and authority to so act.  This Agreement has, and each instrument to be executed
by Seller pursuant to this Agreement or in connection herewith will be, when
executed and delivered, duly authorized, executed and delivered by Seller and
constitutes, or upon execution and delivery will constitute, the legal, valid
and binding obligation of Seller, except as enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting enforcement of creditors' rights generally or by general equity
principles.
    (f)     (A) Seller, and each Operating Company has been duly formed and is
validly existing as a corporation or limited liability company, as applicable,
in good standing under the laws of the States set forth on Exhibit E and has the
power and authority to own, lease and operate its properties and to conduct its
business and to enter into and perform its obligations under this Agreement. 
         (B) Neither this Agreement nor the performance by Seller or the
Operating Companies of its obligations hereunder, including, without limitation,
the conveyance of the Membership Interests by Seller to Purchaser, violates or
will violate (i) any constituent documents of Seller or any Operating Company,
(ii) any material contract, agreement or instrument to which Seller or any
Operating Company is a party or bound or which affects any Property or the
Membership Interests, or (iii) to the knowledge of Seller, except as set forth
on  Schedule 7.1(f) attached hereto, any law, regulation, ordinance, order or
decree applicable to Seller, any Operating Company or Property.  Except as set
forth on Schedule 7.1(f) attached hereto, no consent, approval or authorization
of, or designation, declaration or filing with, or notice to, any governmental
authority, or any lenders, lessors, creditors, shareholders or other party, is
required on the part of Seller or any Operating Company in connection with this
Agreement or the performance by Seller or any Operating Company of its
obligations hereunder.
    (g)    Except for routine and customary maintenance and repair work at the
Properties and routine purchases of supplies and materials used in the ordinary
course of ownership and operation of the Properties, and except for budgeted
capital projects and other projects set forth on Schedule 7.1(g) attached hereto
(the "Capital Projects"), neither Seller or any Operating Company has
contracted, or between the Effective Date and Closing Date will contract for,
the furnishing of labor or materials to any Property which will not be paid for
in full prior to the Closing Date or adjusted between the parties pursuant to
Section 6.1 hereof.  Notwithstanding anything herein to the contrary, Seller and
Purchaser acknowledge that Tuxis Development II is currently pursuing permits,
approvals and entitlements from applicable governmental bodies for the Millbrook
Expansion; Tuxis Development II and/or Seller have, and shall have the ongoing
right to, sign applications, contracts, agreements and other documents in
connection with such development.  If

--------------------------------------------------------------------------------

applicable law requires that particular work that comprises a portion of a
Capital Project be performed by a licensed contractor, then Seller or the
applicable Operating Company shall be obligated to engage a contractor that has
the required license and appropriate insurance for such work.  If any claim is
made by any party for the payment of any amount due for the furnishing of labor
and/or materials to any Operating Company or any Property prior to the Closing
Date and which claim is not adjusted between the parties pursuant to Section 6.1
hereof, Seller will promptly pay such claim and discharge the lien, or if a lien
has been filed and Seller or any Operating Company intends, in good faith, to
contest such claim, Seller or any Operating Company may cause the lien to be
discharged by posting a bond pursuant to applicable law or obtaining title
insurance coverage reasonably satisfactory to Purchaser.  Schedule 7.1(g)
attached hereto lists, as of the date set forth thereon, the total budgeted
costs, the budgeted remaining costs to complete and the expected substantial
completion date (if not anticipated to be substantially complete by the Closing
Date) for each budgeted capital project.
    (h)    Schedule 7.1(h) contains a true and accurate list, in all material
respects, of all persons employed by Seller or any Operating Company in
connection with the operation and maintenance of the Properties, including name,
job title, commencement date of employment, current pay rate, and description of
the categories of benefits (e.g., health, dental, etc.) provided such
employees.  Except as set forth on Schedule 7.1(h), no such employee is covered
by an employment agreement, collective bargaining agreement or any other
agreement, and all such employees are terminable "at will," subject to
applicable laws prohibiting discrimination by employers and other generally
applicable employment laws and regulations.
    (i)     Schedule 7.1(i) attached hereto contains a complete and accurate
list of the material licenses maintained by the Operating Companies with respect
to the Properties and copies of such material licenses have been previously made
available to Purchaser. To Seller's knowledge: (i) all material licenses have
been issued and are in full force and effect (or, as to any such material
license that has expired, the applicable Operating Company has submitted, or
will submit in the ordinary course of business, an application to renew same),
and (ii) there are no other material licenses which are required in order to own
or operate the Property in the manner currently operated by each Operating
Company.
    (j)     To Seller's knowledge, Exhibit B-1 includes a true and complete list
of the material items of Personal Property owned by each Operating Company and
used in the operation of each Property; provided, however, that it is not
Seller's intention to list all Personal Property such as maintenance equipment,
office supplies, tools, etc. used in connection with the operation of each
Property and which will be owned by each Operating Company at Closing.  Neither
Seller nor any Operating Company will remove any material item of Personal
Property from any Property on or prior to the Closing Date, unless such item is
replaced with a similar item of materially equal utility and value.  To Seller's
knowledge, all Personal Property is owned free and clear of all liens, claims
and encumbrances.  Notwithstanding anything herein to the contrary, all artwork
located upon or within any of the Properties and the furniture itemized in
Exhibit B-2 are expressly

--------------------------------------------------------------------------------

excluded from the transactions contemplated under this Agreement, and shall be
retained by Seller's principals.
    (k)     Schedule 7.1(k) contains the most recently obtained environmental
reports and audits pertaining to each Property, if any, to the extent in
Seller's possession or control, including, without limitation, phase I and II
environmental site assessments and environmental compliance audits prepared by
third party consultants (the "Environmental Reports") relating to each
Property.  Except as disclosed in any Environmental Reports or on Schedule
7.1(k) attached hereto, to Seller's knowledge, the Properties do not contain any
hazardous materials (the "Hazardous Materials") prohibited, limited or regulated
under the Comprehensive Environmental Response, Compensation and Liability Act,
the Resource Conservation and Recovery Act, the Hazardous Materials
Transportation Act, the Toxic Substance Control Act, the Federal Insecticide,
Fungicide and Rodenticide Act, or under any other applicable federal, state or
local statutes, regulations, rules, court orders or rulings, or ordinances
(collectively the "Environmental Laws") in violation of such Environmental Laws.
    (l)     Prior to the Effective Date, Seller has furnished to Purchaser true,
correct and complete copies of the operating agreements of each Operating
Company (collectively, the "Governing Documents"), and such Governing Documents
shall not be modified or amended prior to Closing without the consent of
Purchaser, which consent shall not be unreasonably withheld, delayed or
conditioned.  All minute books, recorded minutes of meetings and consent
resolutions of each Operating Company, if any, shall be delivered to Purchaser
at Closing.
    (m)       Seller owns (both beneficially and of record) one hundred percent
(100%) of the Membership Interests in each Operating Company, free and clear of
all liens, claims and encumbrances.
    (n)     Upon consummation of the transfer of the Membership Interests to
Purchaser pursuant to the terms hereof, Purchaser will acquire valid and
marketable title to all of the Membership Interests, free and clear of all
liens, claims and encumbrances whatsoever and will own, in the aggregate, one
hundred percent (100%) of the interests in each Operating Company.
 
    (o)     Except as set forth on Schedule 7.1(o) attached hereto, all federal,
state and local income, excise, sales, property and other tax returns that are
required to be filed by Seller and each Operating Company have been timely filed
(or, if not timely filed, then filed after the due date thereof but all required
fines or penalties have been paid or duly waived by the applicable taxing
authorities or are subject to validly filed protest) and, to Seller's knowledge,
are correct and complete in all material respects.  All taxes, assessments,
penalties and interest due in respect of any such tax returns have been paid in
full, and, except as set forth on Schedule 7.1(o) attached hereto, there are no
pending or, to Seller's knowledge, threatened in writing, claims, assessments,
deficiencies or audits with respect to any such taxes.

--------------------------------------------------------------------------------

 
    (p)     Schedule 7.1(p) contains the following financial statements of
Seller and each Operating Company (the "Historical Financial Statements"): (i)
consolidated financial statements, as of and for the fiscal years ended December
31, 2013 and 2014, (ii) detailed property level financial statements which, on a
consolidated basis conform to and agree with in all material respects the
consolidated financial statements referenced in Section 7.1(p)(i), and
(iii) management prepared unaudited consolidated and consolidating financial
statements as of and for the fiscal year ended December 31, 2015 and as of and
for the nine months ended September 30, 2016, including the detailed property
level financial statements which, on a consolidated basis conform to and agree
with in all material respects the unaudited consolidated financial statements
referenced in this subsection (iii).  The Historical Financial Statements are
true and correct in all material respects in accordance with generally accepted
accounting principles, consistently applied.  Seller and the Operating Companies
have no liabilities or obligations of any kind or nature which will be binding
on Purchaser after Closing except for obligations identified on the Commitments
and obligations pertaining to the Tenant Leases, the Assumed Property Contracts,
licenses and permits for the Properties and utilities servicing the Properties
arising from and after the Closing Date or as otherwise expressly set forth in
this Agreement, and at Closing no Operating Company shall have any liabilities
or obligations except those contemplated to be assumed by Purchaser pursuant to
the terms hereof or as otherwise set forth in this Section 7.1(p).
 
    (q)     To Seller's knowledge, and except as otherwise set forth in the
Commitments or on Schedule 7.1(q) attached hereto, neither Seller, the Operating
Companies, nor any Property is subject to any judgment, order, writ, injunction
or decree of any court, governmental or administrative agency, other than
judgments held by the Operating Companies relating to evictions, collections or
repossessions.
 
    (r)     To the extent applicable, Seller and each Operating Company and, to
Seller's knowledge, each of their respective members, managers, partners,
shareholders, officers and directors is in compliance with all Office of Foreign
Assets Control Legal Requirements and similar requirements, including sanctions
and regulations promulgated under authority granted by the Trading with the
Enemy Act, 50 U.S.C. App. 1 44, as amended from time to time; the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 06, as amended from time to
time; the Iraqi Sanctions Act, Publ. L. No. 101 513, as amended from time to
time; the United Nations Participation Act, 22 U.S.C. § 287c as amended from
time to time; the International Security and Development Cooperation Act, 22
U.S.C. § 2349 aa 9, as amended from time to time; The Cuban Democracy Act, 22
U.S.C. §§ 6001 10, as amended from time to time; The Cuban Liberty and
Democratic Solidarity Act, 18 U.S.C. §§ 2332d and 2339b, as amended from time to
time; and The Foreign Narcotics Kingpin Designation Act, Publ. L. No. 106 120,
as amended from time to time.
 
    (s)     To the extent applicable, neither Seller, any Operating Company, nor
any of their respective managers, officers or directors, is a person or entity
that: (1) is listed in the Annex to, or otherwise subject to the provisions of
Executive Order No. 13224 dated September 24, 2001, and relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (the "Executive

--------------------------------------------------------------------------------

Order"); (2) is named as a "Specially Designated National and Blocked Person" on
the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf; (3) is owned or controlled by, or acting
for or on behalf of, any person listed in the Annex to, or otherwise subject to
the provisions of, the Executive Order; or (4) is (i) making or receiving any
contribution of funds, goods or services to or for the benefit of any person
listed in the Annex to, or otherwise subject to the provisions of, the Executive
Order, (ii) dealing in, or otherwise engaging in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order,
or (iii) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the Executive Order.
 
    (t)     Seller (i) is an "accredited investor" as defined in Regulation D
promulgated under the Securities Act of 1933, as amended (the "Securities Act");
(ii) is acquiring the Common Stock solely for investment for its own account and
not with a view to, or for sale in connection with, a public distribution in
violation of the federal securities laws; (iii) has the financial ability to
bear the economic risk of an investment in the Common Stock and has no need for
liquidity in such investment; (iv) has such knowledge and experience in
financial and business matters and is capable of evaluating the merits and risks
of its investment in the Common Stock; (v) has been given full opportunity to
ask questions of and to receive answers from representatives of Purchaser
concerning the terms and conditions of the investment and the business of
Purchaser, and all such questions have been answered to the full satisfaction of
Seller; (vi) understands that the Common Stock has not been registered under the
Securities Act or the securities laws of any state, and is being issued in
reliance upon specific exemptions from registration thereunder, and it agrees
that the Common Stock may not be sold, offered for sale, transferred, pledged,
hypothecated or otherwise disposed of except pursuant to (A) a registration
statement with respect to such securities which is effective under the
Securities Act, (B) Rule 144 under the Securities Act, or (C) any other
exemption from registration under the Securities Act and under the securities
act of any relevant state relating to the disposition of securities.
 
7.2 All references in this Agreement to "Seller's knowledge" or words of similar
import (whether or not such words may be capitalized), (i) shall refer only to
the current actual knowledge of the "Knowledge Party" identified in this Section
7.2 and (ii) shall not be construed to refer to the knowledge of any other
officer, director, shareholder, consultant, employee, agent, property manager or
representative of Seller. There shall be no personal liability on the part of
the Knowledge Party arising out of any representations and warranties made
herein. For purposes of this Agreement, the "Knowledge Parties" shall be Mark
Winmill, Thomas O'Malley, John Ramírez, Russell Kamerman, Robert Mathers, and
William Jette.  All references herein to written notice having been given to
Seller shall include only those notices actually received by the Knowledge Party
or for which Seller shall have received formal written notice.
7.3 The representations and warranties contained in Section 7.1 shall be deemed
to be reaffirmed as of the Closing Date unless prior to the Closing Seller
delivers written notice to the contrary to Purchaser.

--------------------------------------------------------------------------------

7.4 As used in this Agreement, the phrase "made available" shall mean that the
referenced document or other material was emailed or sent via a courier (such as
FedEx) or personally delivered to an attorney for Purchaser, or was accessible
to Purchaser and its representatives no less than three business days prior to
the Effective Date of this Agreement and shall remain accessible through the
Closing Date.
8. REPRESENTATIONS AND WARRANTIES OF PURCHASER.
8.1 Purchaser hereby represents and warrants to Seller as of the date hereof,
and as of the Closing Date, the following with the understanding that each of
the representations and warranties are material and have been relied on by
Seller in connection herewith:
(a) Purchaser has been duly formed and is validly existing as a corporation in
good standing under the laws of the State of Maryland and has the power and
authority to own, lease and operate its properties and to conduct its business
and to enter into and perform its obligations under this Agreement.
(b) Neither this Agreement nor the performance by Purchaser of its obligations
hereunder violates or will violate (i) any constituent documents of Purchaser,
(ii) any material contract, agreement or instrument to which Purchaser is a
party or bound, or (iii) to the knowledge of Purchaser, any law, regulation,
ordinance, order or decree applicable to Purchaser or any of its properties or
assets.
(c) This Agreement has been duly authorized, executed and delivered by Purchaser
and constitutes the legal, valid and binding obligation of Purchaser, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting enforcement of creditors'
rights generally or by general equity principles.
(d) Purchaser has previously furnished, or made available, to Seller, a true,
correct and complete copy of the Certificate of Incorporation and By-Laws,
together with all amendments thereto, and the Certificate of Incorporation and
By-Laws shall not be modified or amended in any material respect prior to
Closing without the consent of Seller.
(e) Each subsidiary of Purchaser has been duly formed and is validly existing as
a corporation, limited liability company or limited partnership, as the case may
be, in good standing under the laws of the jurisdiction in which it is chartered
or organized with full power and authority (corporate and other) to own or
lease, as the case may be, and to operate its properties and conduct its
business.  All the outstanding shares of capital stock or other ownership
interests of each such subsidiary have been duly and validly authorized and
issued and are fully paid and non-assessable, and, except as otherwise set forth
in the SEC Documents (as defined herein), all outstanding shares of capital
stock or other ownership interests of such subsidiaries are owned by Purchaser
either directly or through wholly owned subsidiaries free and clear of any
perfected security interest or any other security interests, claims, mortgages,
pledges, liens, encumbrances or other restrictions of any kind.  Except as set
forth in the SEC Documents,

--------------------------------------------------------------------------------

there are no outstanding options, warrants or other rights to purchase,
agreements or other obligations to issue, or rights to convert any obligations
into or exchange any securities or interests for capital stock or other
ownership interests of any such subsidiary.
(f) Purchaser has made available to Seller (by public filing with the U.S.
Securities and Exchange Commission (the "SEC") or otherwise) a true and complete
copy of each report, schedule, registration statement and definitive proxy
statement filed by Purchaser with the SEC since December 14, 2015 (the "SEC
Documents").  The SEC Documents were filed with the SEC in a timely manner and
constitute all forms, reports and documents required to be filed by Purchaser
under the 1933 Act, the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), and the rules and regulations promulgated thereunder since
January 19, 2016.  As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the 1933 Act or the Exchange Act,
as the case may be, and the rules and regulations of the SEC thereunder
applicable to such SEC Documents.  None of the SEC Documents contained or
contain any untrue statement of a material fact or omitted or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except to the extent such statements have been modified or
superseded by later SEC Documents filed and publicly available prior to the
Effective Date.  For purposes of this Agreement, whenever any representation is
qualified by reference to the SEC Documents, such reference shall be deemed to
include only SEC Documents filed with the SEC on or after December 14, 2015 and
before the Effective Date (excluding any risk factor disclosures contained in
such documents under the heading "Risk Factors" and any disclosure of risks or
other matters included in any "forward-looking statements" disclaimer or other
statements that are cautionary, predictive or forward-looking in nature).
    (g)     The consolidated financial statements of Purchaser included in the
SEC Documents complied as to form in all material respects with the applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto, or, in the case of the unaudited statements, as permitted by Rule
10-01 of Regulation S-X under the Exchange Act) and fairly presented, in all
material respects, in accordance with applicable requirements of GAAP and the
applicable rules and regulations of the SEC (subject, in the case of the
unaudited statements, to normal, recurring adjustments, none of which are
material), the consolidated financial position of Purchaser, as of their
respective dates and the consolidated statements of income and the consolidated
cash flows of Purchaser for the periods presented therein.
 
    (h)     The authorized capital stock of Purchaser and the shares thereof
issued and outstanding are as set forth in the SEC Documents as of the dates
reflected therein.  All of the outstanding shares of Common Stock of Purchaser
have been duly authorized and validly issued, and are fully paid and
nonassessable.  Except as set forth in the SEC Documents, no options, warrants
or other rights to purchase, agreements or other obligations to issue, or rights
to convert any obligations into or exchange any securities for, shares of
capital stock of or ownership interests in Purchaser are outstanding.

--------------------------------------------------------------------------------

 
    (i)     The SEC Documents accurately describe, in all material respects, the
extent of all of the preferences and rights of the holders of the Common Stock.
 
    (j)     The issuance of the Common Stock to be issued by Purchaser as
provided in Section 2.1, has been duly authorized and, when issued and delivered
by Purchaser as provided in this Agreement, the Common Stock will be validly
issued, fully paid and non-assessable.
 
    (k)     No action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving Purchaser or any of its
subsidiaries or its or their property is pending or, to the knowledge of
Purchaser, threatened that could reasonably be expected to have a material
adverse effect on Purchaser's performance of this Agreement or the consummation
of any of the transactions contemplated hereby.
 
    (l)     No subsidiary of Purchaser is currently prohibited, directly or
indirectly, from paying any dividends or distributions to Purchaser, from making
any other distribution on such subsidiary's capital stock or equity interests,
from repaying to Purchaser any loans or advances to such subsidiary from
Purchaser or from transferring any of such subsidiary's property or assets to
Purchaser or any other subsidiary of Purchaser, except as described in or
contemplated by the SEC Documents.
 
    (m)    Purchaser and its subsidiaries possess all material licenses,
certificates, permits and other authorizations issued by all applicable
authorities necessary to conduct their respective businesses, except where the
failure to possess such license, certificate, permit or other authorization
would not have a material adverse effect on Purchaser's performance of this
Agreement or the consummation of any of the transactions contemplated hereby,
and neither Purchaser nor any such subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a material adverse effect on
Purchaser's performance of this Agreement or the consummation of any of the
transactions contemplated hereby, except as set forth in or contemplated in the
SEC Documents.
 
    (n)     Except as disclosed in the SEC Documents, neither Purchaser nor any
of its subsidiaries maintains, sponsors, participates in or contributes to, and
neither Purchaser nor any of its subsidiaries in the past has maintained,
sponsored, participated in or contributed to, either on its own or as a member
of any controlled group of entities, a group of trades or businesses under
common control, or an affiliated service group, as defined in ERISA and the
Internal Revenue Code of 1986, as amended, any employee health or benefit plan
(as defined in Section 3(1) of ERISA)), any employee pension benefit plan (as
defined in Section 3(2)(A) of ERISA), or any bonus, severance, deferred
compensation, retirement option or any other plans or amendments providing for
any benefits to employees, and no current or former employee of Purchaser or any
of its subsidiaries a claim against Purchaser or any of its subsidiaries as a
result of a violation of ERISA or other statute governing benefit plans.

--------------------------------------------------------------------------------

 
    (o)     There is and has been no failure in any material respect on the part
of Purchaser and any of Purchaser's directors or executive officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith,
including the establishment and maintenance of disclosure controls and
procedures, Section 402 related to loans and Sections 302 and 906 related to
certifications.
 
    (p)      To the extent applicable, Purchaser and its executive officers are
in compliance with all Office of Foreign Assets Control Legal Requirements and
similar requirements, including sanctions and regulations promulgated under
authority granted by the Trading with the Enemy Act, 50 U.S.C. App. 1 44, as
amended from time to time; the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701 06, as amended from time to time; the Iraqi Sanctions Act, Publ.
L. No. 101 513, as amended from time to time; the United Nations Participation
Act, 22 U.S.C. § 287c as amended from time to time;, the International Security
and Development Cooperation Act, 22 U.S.C. § 2349 aa 9, as amended from time to
time; The Cuban Democracy Act, 22 U.S.C. §§ 6001 10, as amended from time to
time; The Cuban Liberty and Democratic Solidarity Act, 18 U.S.C. §§ 2332d and
2339b, as amended from time to time; and The Foreign Narcotics Kingpin
Designation Act, Publ. L. No. 106 120, as amended from time to time; and is in
compliance with any other prohibitions on dealings with persons, groups,
countries, or entities proscribed by the United States government, and Purchaser
has no reason to believe that any of the foregoing is untrue or inaccurate.
 
    (q)     To the extent applicable, none of Purchaser or its executive
officers is a person or entity that: (1) is listed in the Annex to, or otherwise
subject to the provisions of the Executive Order; (2) is named as a "Specially
Designated National and Blocked Person" on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control at its official
website, http://www.treas.gov/ofac/tllsdn.pdf; (3) is owned or controlled by, or
acting for or on behalf of, any person listed in the Annex to, or otherwise
subject to the provisions of, the Executive Order; or (4) is (i) making or
receiving any contribution of funds, goods or services to or for the benefit of
any person listed in the Annex to, or otherwise subject to the provisions of,
the Executive Order, (ii) dealing in, or otherwise engaging in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engaging in or conspiring to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in the Executive Order.
 
    (r)     No relationship, direct or indirect, exists between or among
Purchaser on the one hand, and the directors or executive officers of Purchaser
on the other hand, which is required to be described in the SEC Documents and
which is not so described. 
 
    (s)     Since January 1, 2016, all dividends made by Purchaser to holders of
its capital stock have been made in compliance with the applicable rules and
regulations of the Maryland General Corporation Law (the "DGCL").

--------------------------------------------------------------------------------

 
    (t)     Purchaser has, and at the Closing Date will have sufficient cash or
lines of credit available to pay (i) the Closing Cash Payment and (ii) any and
all other amounts required to be paid in connection with the consummation of the
transactions contemplated by this Agreement and any related fees and expenses.
 
8.2 All references in this Agreement to "Purchaser's knowledge" or "words of
similar import (whether or not such words may be capitalized), (i) shall refer
only to the current actual knowledge of the "Knowledge Party" identified in this
Section 8.2 and (ii) shall not be construed to refer to the knowledge of any
other officer, director, shareholder, venturer, consultant, employee, agent,
property manager or representative of Purchaser.  There shall be no personal
liability on the part of the Knowledge Party arising out of any representations
and warranties made herein. For purposes of this Agreement, the Knowledge
Parties shall be Mark Winmill, Thomas O'Malley, John Ramírez, and Russell
Kamerman. All references herein to written notice having been given to Seller
shall include only those notices actually received by the Knowledge Party or for
which Seller shall have received formal written notice.
8.3 The representations and warranties in Section 8.1 shall be deemed to be
reaffirmed as of the Closing Date unless prior to the Closing Purchaser delivers
written notice to the contrary to Seller.
9. DUE DILIGENCE; REFUND OF DEPOSITS; DUE DILIGENCE PERIOD TERMINATION.
9.1 Following execution of this Agreement, Purchaser shall have a period of
thirty (30) days (the "Due Diligence Period") to conduct its business,
financial, legal and other due diligence (the "Due Diligence Review") regarding
the purchase of the Membership Interests.  Seller will make available to
Purchaser all records, service contracts, title insurance policies, surveys,
building plans and other records of any kind or nature requested by Purchaser
and owned by (or reasonably available to) Seller.  During the Due Diligence
Period and following reasonable prior notice to Seller (i.e., not less than 48
hours), Purchaser, its agents and employees will have the right to enter onto
the Properties to perform all such tests and inspections Purchaser deems
reasonably necessary or appropriate; provided, however, that Purchaser may not
conduct any Phase II or similar testing.  Purchaser agrees to indemnify and hold
Seller, and the Properties, free and harmless from any costs or liability
incurred by reason of any such investigation or investigations and, should this
Agreement be terminated and the Closing be canceled for any reason, to repair
any damage caused to the Properties by reason of any such investigation or
investigations by Purchaser.
9.2 Purchaser shall have the right to terminate this Agreement, for any reason
or for no reason, by written notice delivered to Seller before the expiration of
the Due Diligence Period.  In such event the Deposits shall be repaid to
Purchaser, this Agreement shall terminate, Purchaser will immediately return or
destroy all records and materials provided to it by Seller and the parties shall
have no further obligation hereunder other than Purchaser's obligation to repair
damage to the Properties caused solely by it as set forth in Section 9.1 or as
otherwise set forth in this Agreement.  Purchaser shall conduct all its Due
Diligence Review so as not to interfere in any material way with the operation
of the Properties.  The obligations of Purchaser set forth in Sections 9.1 and
9.2 shall survive the termination of this Agreement or the Closing Date.

--------------------------------------------------------------------------------

9.3 During the Due Diligence Period, Seller shall deliver to Purchaser, or make
available to Purchaser, and thereafter Purchaser shall have access to, the
Properties and all documents and other materials and information relating to the
Properties and the Operating Companies, including, but not limited to the
following (to the extent not already made available to Purchaser):
(a) Copies of the current form(s) of lease that each Operating Company provides
to prospective tenants;
(b) Copies of all equipment leases, and all written service, utility, supply,
maintenance, concession and employment contracts, other material agreements, and
other continuing material contractual obligations (collectively the "Property
Contracts") to which any of the Operating Companies or Seller are a party and
affecting the ownership or operation of any Property other than the Permitted
Exceptions and leasing and management agreements (which Seller shall be
obligated to cause each Operating Company to terminate at Closing at its sole
cost and expense), to the extent not already provided or made available to
Purchaser;
(c) Annual operating statements of the results of the operation of each Property
for each of the last three (3) full calendar years (or for the period of the
Operating Company's ownership period, if such Property has not been owned for
three (3) calendar years), and copies of any applicable federal tax returns for
the Operating Company covering such Operating Company's three (3) fiscal years
(or such shorter period of time, if the applicable entity has not existed for
that period of time or if Seller has not owned such entity for such period of
time);
(d) Architectural drawings, plans and specifications and site plans for each
Property including, without limitation, any drawings, plans and specifications
related to the prospective development of the Millbrook Expansion (collectively,
the "Plans"), to be made available to Purchaser at the location where they are
kept in the ordinary course of business, to the extent available;
(e) Copies of all written notices received by Seller or any Operating Company
after the Effective Date from any governmental authority of any material
violations of zoning, safety, building, fire, environmental or health code
relating to each Property; and
(f) All other financial data, operating data, contracts, Tenant Leases (Tenant
Leases will be made available to Purchaser at the location where they are kept
in the ordinary course of business), instruments, invoices and other writings
relating to any Property which Purchaser may reasonably request, including,
without limitation, tax bills and correspondence with the tax assessor, rent
rolls for the past two years, information concerning capital improvements
installed by any Operating Company, information concerning historical rent
increases imposed by the relevant Operating Company, a list of recurring
services not furnished to any Property through the Property Contracts, non-pri

--------------------------------------------------------------------------------

vileged information concerning any pending or threatened litigation, utility
bills for the past two (2) years, insurance policies and information regarding
insurance claims, certificates of occupancy and existing environmental reports,
if in Seller's or the Operating Company's possession.
9.4 From the Effective Date through the Closing Date, Seller shall cause the
Properties to be managed and operated consistent with Seller's standard for
management and operation in effect as of the Effective Date. 
10. CONDITIONS.
10.1 The obligation of Purchaser to consummate the acquisition of the Membership
Interests is expressly conditioned upon the following, each of which constitutes
a condition precedent to the obligations of Purchaser hereunder to be performed
at Closing, which, if not satisfied or waived by Purchaser on or before the
Closing Date (unless a different time for performance is expressly provided
herein), shall result in a termination of this Agreement, in which event this
Agreement shall be of no further force and effect:
(a) On the Closing Date, (i) title to each Property shall be held by the
applicable Operating Company in the condition required by this Agreement and
(ii) Seller shall own one hundred percent (100%) of the Membership Interests in
each Operating Company identified as being owned by Seller on the attached
Exhibit F.
(b) All of the representations and warranties by Seller set forth in this
Agreement shall be true and correct in all material respects as if made on the
Closing Date.

--------------------------------------------------------------------------------

(c) Seller shall have performed (in all material respects) all covenants and
agreements required by this Agreement to be performed by Seller at or prior to
the Closing Date.
(d) All required pre-Closing governmental inspections, if any, and requirements
concerning the Properties shall have been completed.
If any of the conditions set forth above in Paragraph 10.1(a)-(d) are not
satisfied, Purchaser shall be entitled to terminate this Agreement.  In
addition, Purchaser shall have the right to terminate the Agreement during the
Due Diligence Period, as set forth in Section 9.2.
10.2 The obligation of Seller to consummate the sale of the Membership Interests
is expressly conditioned upon the following, each of which constitutes a
condition precedent to the obligations of Seller hereunder to be performed at
Closing, which, if not satisfied or waived by Seller on or before the Closing
Date (unless a different time for performance is expressly provided herein),
shall result in a termination of this Agreement, in which event this Agreement
shall be of no further force and effect:
 (a) Purchaser shall have delivered the Closing Cash Payment and the Common
Stock as provided in Section 2.1 hereof.
 (b) All of the representations and warranties by Purchaser set forth in this
Agreement shall be true and correct in all material respects as if made on the
Closing Date.
 (c) Purchaser shall have performed (in all material respects) all covenants and
agreements required by this Agreement to be performed by Seller at or prior to
the Closing Date.
11. TERMINATION OF MANAGEMENT AGREEMENTS; PROPERTY CONTRACTS.
11.1 Effective as of the Closing Date, Seller and each Operating Company, as
applicable, shall terminate the existing manager of the Properties and any
Non-Assumed Property Contracts.
12. DESTRUCTION OF PROPERTIES.
12.1 In the event any part of the Connecticut Property or the New York Self
Storage Property shall be damaged by fire or other casualty (a "Casualty Event")
prior to the Closing Date, Seller shall notify Purchaser thereof, which notice
shall include a description of the damage and all pertinent insurance
information, and Seller shall cause the applicable Operating Company to promptly
undertake and diligently prosecute the repair and restoration of the affected
Property to substantially the same condition that existed immediately prior to
the Casualty Event. In the event of any such damage to the Connecticut Property
or the New York Self Storage Property, this Agreement shall not be terminated,
nor shall the Closing be delayed, but, if the repair and restoration of the
Connecticut Property or the New York Self Storage Property is not completed on
or before the Closing Date, then the following terms and conditions shall apply:
    (a) At least five (5) business days prior to the Closing Date, Seller and
Purchaser, acting reasonably and in good faith, shall review the status of the
repairs and restoration with the general contractor or project manager retained
by the relevant Operating Company to perform or supervise the repairs and
restoration, and shall mutually determine the reasonably anticipated costs and
expenses required to complete the repairs and restoration of the Connecticut
Property or the New York Self Storage Property to substantially the same
condition that existed immediately prior to the Casualty Event (the "Estimated
Repair Costs").
(b) At the Closing, Seller and Purchaser shall establish a joint order escrow,
into which Seller shall deposit an amount of cash equal to the Estimated Repair
Costs. The escrow funds shall be disbursed as follows (i) to Purchaser, to
reimburse Purchaser for actual out-of-pocket costs and expenses incurred by
Purchaser or the relevant Operating Company to complete the repairs or
restoration (but not any Enhancements [as defined herein]), from time to time
upon not less than five (5) days prior written request from Purchaser to Seller
accompanied by reasonable and customary evidence of payment, which shall be
subject to Seller's approval in accordance with the Deemed Approval Process (as
defined herein), and (ii) upon completion of the required repairs and
restoration (but not any Enhancements except as expressly required under
applicable legal requirements to proceed with the other repairs and
restoration), the remaining balance of the escrow funds, if any, shall be
disbursed to or at the direction of Seller.  Purchaser shall proceed with due
diligence to complete the work under this Section 12.1(b).

--------------------------------------------------------------------------------

(c) Seller's obligations with respect to the repairs and restoration (including
the Estimated Repair Costs) shall not include any obligation to make or pay for
the cost or expenses of any enhancements or other improvements to the damaged
Property beyond the repair and restoration of the damaged Property to
substantially the same condition that existed immediately prior to the Casualty
Event, including any enhancements or improvements that may be required to comply
with applicable laws, building codes or other legal requirements (such as,
without limitation, elevation of any home pads) ("Enhancements"); provided
however that if and only to the extent that the insurance proceeds recovered
from the Casualty Event includes funds payable for or in respect of such
Enhancements (including proceeds of any "laws and ordinances" coverage) (an
"Insured Enhancement"), then such proceeds (net of the costs of recovery) shall
be retained by the relevant Operating Company or paid to Purchaser.
(d) Except as expressly provided in subparagraph (c), Seller shall be entitled
to receive and retain all insurance proceeds that may be payable as a
consequence of the Casualty Event, and if any such insurance proceeds are
received by the relevant Operating Company or Purchaser after the Closing, then
the same shall be paid over to Seller, without demand, deduction or set off of
any kind or nature, not later than two (2) business days after receipt.  From
and after the Closing, if the insurance claims arising from the Casualty Event
(other than with respect to an Insured Enhancement) have not been settled to
Seller's reasonable satisfaction, Seller shall control the insurance settlement
and adjustment process and, at the direction of Seller, Purchaser will cooperate
and cause the relevant Operating Company to cooperate with Seller in good faith
to maximize the recovery of insurance proceeds.  Without limitation, if
requested by Seller, Purchaser and the relevant Operating Company shall assign
to Seller the right to settle and receive the insurance proceeds and will
execute such proofs of claims and other forms and instruments (including, if
requested, a limited power of attorney in favor of Seller) as Seller deems to be
necessary or appropriate for this purpose.  With respect to an insurance claim
for an Insured Enhancement, Purchaser shall control the insurance settlement and
adjustment process and, at the direction of Purchaser, Seller will cooperate
with Purchaser in good faith to maximize the recovery of insurance proceeds. 
Without limitation, if requested by Purchaser, Seller and the relevant Operating
Company shall assign to Purchaser the right to settle and receive the insurance
proceeds and will execute such proofs of claims and other forms and instruments
(including, if requested, a limited power of attorney in favor of Purchaser) as
Purchaser deems to be necessary or appropriate for this purpose.
12.2 Notwithstanding anything herein to the contrary, in the event any part of
the New York Development Property shall be damaged by fire or other casualty
prior to the Closing Date, Seller shall notify Purchaser thereof, which notice
shall include a description of the damage and all pertinent insurance
information, but Seller shall not be required to undertake any repair or
restoration.


13. CONDEMNATION.
13.1 If, prior to the Closing Date, Seller or Purchaser receives or obtains
notice that any governmental authority having jurisdiction intends to commence
or has commenced proceedings for the taking of any portion of any Property by
the exercise of any power of condemnation or eminent domain, or notice of any
such taking is recorded among the public records of the state or the county
where the Property is located, then this Agreement shall not be terminated, nor
shall the Closing be delayed, and the parties shall close the transaction as if
no such notice had been received, obtained or recorded or proceedings
commenced.  In such event Purchaser, acting reasonably, shall control the claim,
litigation, and settlement a process and, at the direction of Purchaser, Seller
will cooperate and cause the relevant Operating Company to cooperate with
Purchaser in good faith to maximize the recovery of condemnation proceeds. 
Without limitation, if requested by Purchaser, Seller and the relevant Operating
Company shall assign to Purchaser the right to settle and receive the
condemnation proceeds and will execute such proofs of claims and other forms and
instruments (including, if requested, a limited power of attorney in favor of
Purchaser) as Purchaser reasonably deems to be necessary or appropriate for this
purpose.  Any proceeds or awards made in connection with such taking shall be
the sole property of Purchaser and the applicable Operating Company, and not
Seller, less any out-of-pocket costs and expenses incurred by Seller with
respect to restoration resulting from such condemnation or out-of-pocket costs
and expenses incurred in connection with the collection of any such condemnation
proceeds.

--------------------------------------------------------------------------------

14. DEFAULT.
14.1 In the event Seller shall fail to perform any of its material obligations
hereunder, and if such default is not cured within ten (10) business days after
notice thereof from Purchaser, then Purchaser shall be entitled to terminate
this Agreement in which event it shall be of no further force and effect.
14.2 In the event Purchaser shall fail to perform any of its material
obligations hereunder, and if such default is not cured within ten (10) business
days after notice thereof from Seller, then Seller shall be entitled to
terminate this Agreement in which event it shall be of no further force and
effect.
14.3 Purchaser and Seller acknowledge and agree that their respective remedies
for any breach or default hereunder shall be solely as provided in this Section
14.
15. LIABILITY; INDEMNIFICATION.
15.1 Except as otherwise specified in this Agreement, Purchaser does not and
shall not assume any liability for any claims arising out of the occurrence of
any event or the existence of any condition prior to the Closing Date with
respect to the Properties.  Except for the liability of the Operating Companies
Owners under the Assumed Property Contracts, Tenant Leases, Restricted Leases
and operating permits arising on or after the Closing Date, all accounts
payable, obligations and liabilities of Seller and the Operating Companies,
accrued or unaccrued, foreseen or unforeseen, contingent or liquidated, incurred
as of the Closing Date or arising out of events or occurrences prior to the
Closing Date, including under the Non-Assumed Property Contracts (collectively,
the "Pre‑Closing Liabilities") shall be the responsibility of, and paid by,
Seller, and not by Purchaser or the Operating Companies.

--------------------------------------------------------------------------------

16. DUE DILIGENCE REVIEW.
16.1 Purchaser shall have the right to perform its Due Diligence Review during
the Due Diligence Period in accordance with Section 9 of this Agreement.
17. CLOSING.
17.1 Subject to satisfaction or waiver by Purchaser of the conditions set forth
in Section 10.1 hereof and satisfaction or waiver by Seller of the conditions
set forth in Section 10.2 hereof, the closing ("Closing") of the transactions
contemplated herein shall take place at a location mutually agreed upon in
writing by the parties at 10:00 A.M., local time, on the applicable Closing
Date.  As used herein, the "Closing Date" shall be that date which is not more
than forty-five (45) days after the satisfaction of all conditions to Closing
under this Agreement.
17.2 At Closing:
            (a) Seller shall execute and deliver to Purchaser an Assignment of
Membership Interest Agreement in a form agreed to by the parties, transferring
the Membership Interests to Purchaser.
(b) Purchaser shall deliver (i) the Closing Cash Payment to Seller by wire
transfer of immediately available funds in such proportions as Seller
designates, and (ii) certificates or other customary instruments or agreements
satisfactory to Seller in its reasonable discretion, to evidence the issuance
and delivery of the Common Stock.
(c) Purchaser shall execute and deliver the Registration Rights Agreement in the
form attached hereto as Exhibit G to Seller (the "Registration Rights
Agreement").
(d) Intentionally Omitted.
(e) Seller shall deliver to Purchaser updated Rent Rolls, which shall be
certified by Seller as true and correct in all material respects.
(f) Seller shall deliver to Purchaser or make available at the Properties, and
to the extent in its possession or control, originals of: (i) the Tenant Leases,
including all amendments thereto and modifications thereof; (ii) all Assumed
Contracts; (iii) all architectural plans and specifications pertaining to the
development of the Properties, if applicable, and (iv) keys, passcards and
passcodes (for doors, security systems, management kiosks or otherwise) used in
connection with the Properties.
(g) Seller shall deliver to Purchaser an affidavit certifying that they and all
persons or entities holding an interest in Seller are not non‑resident aliens or
foreign entities, as the case may be, such that Seller and such interest holders
are not subject to tax under the Foreign Investment and Real Property Tax Act of
1980.
(h) Seller shall execute and deliver the Registration Rights Agreement to
Purchaser.

--------------------------------------------------------------------------------

(i) Seller and Purchaser shall each deliver such documents or instruments as
shall reasonably be required by the other, including (to the extent required)
transfer tax declarations and the like, to consummate the transaction
contemplated herein.
18. COSTS.
18.1 Purchaser and Seller shall each be responsible for their own counsel,
accountants, and professional advisor fees, due diligence and travel expenses.
As provided for herein, Seller shall pay: (a) the documentary, intangible and
transfer taxes, if any, due on or in connection with the conveyance of the
Membership Interests to Purchaser, if and to the extent that such transfer taxes
would customarily be paid by the seller in the locale of the affected Property;
and (b) all Assumption Costs.  As provided for herein, Purchaser shall pay: (i)
all recording fees; (ii) costs associated with the Surveys and UCC and tax lien
searches ordered by Purchaser; (ii) the documentary, intangible and transfer
taxes, if any, due on or in connection with the conveyance of the Membership
Interests to Purchaser, if and to the extent that such transfer taxes would
customarily be paid by the purchaser in the locale of the affected Property; and
(iii) all costs associated with Purchaser's inspection of the Properties.  To
the extent Seller or any Operating Company fails to pay any documentary,
intangible and transfer taxes as required hereunder, Seller shall indemnify,
warrant and defend Purchaser against and from all liability, loss, damages,
claims or expenses, including reasonable attorney fees, arising from Seller's or
any Operating Company's failure to pay such documentary, intangible and transfer
taxes.
19. ADVISORS.
19.1 Purchaser and Seller represent and warrant to each other that the parties
making the representation have not dealt with any brokers or finders or created
or incurred any obligation for a commission, finder's fee or similar
remuneration in connection with this transaction and agree to indemnify, warrant
and defend each other against and from all liability, loss, damages, claims or
expenses, including reasonable attorneys' fees, arising from the breach or
asserted breach of such representation.  The provisions of this Section 19.1
shall survive Closing or any prior termination of this Agreement.
20. ASSIGNMENT.
20.1 Neither Purchaser nor Seller shall have the right to assign its rights or
obligations under this Agreement without the prior written consent of the other
party.
21. CONTROLLING LAW.
21.1 This Agreement shall be controlled, construed and enforced in accordance
with the laws of the State of Maryland, without regard to conflicts-of-laws
principles that would require the application of any other law.
22. ENTIRE AGREEMENT.
22.1 This Agreement (together with the Exhibits and Schedules hereto) and the
Registration Rights Agreement constitute the entire agreement of the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, among Seller and Purchaser
with respect to the subject matter hereof.  Except as noted above in this
Section, there is no statement, promise, agreement or obligation in existence
which may conflict with the terms of this Agreement or which may modify, enlarge
or invalidate this Agreement or any provision hereof.  None of the prior and/or
contemporaneous negotiations, preliminary drafts, or prior versions of this
Agreement leading up to its execution and not set forth herein shall be used by
any of the parties to construe or affect the validity of this Agreement.

--------------------------------------------------------------------------------

23. AMENDMENTS.
23.1 This Agreement may not be amended or modified except by an instrument in
writing signed by, or on behalf of, Purchaser and Seller.
24. NOTICES.
24.1 All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be deemed to have
been duly given if delivered personally or by overnight courier providing proof
of delivery, or if mailed first-class, postage prepaid, by registered or
certified mail (notices sent by mail or overnight courier shall be deemed to
have been given on the date sent), in each case addressed as follows (or to such
other address as either party shall designate by notice in writing to the other
in accordance herewith):
If to Seller:             Tuxis Corporation
11 Hanover Square, 12th Floor
New York, NY 10005
Attention: General Counsel


If to Purchaser:     Global Self Storage, Inc.
11 Hanover Square, 12th Floor
New York, NY 10005
Attention: General Counsel


25. BINDING.
25.1 The terms hereof shall be binding upon and shall inure to the benefit of
the parties hereto, their successors and permitted assigns.
26. PARAGRAPH HEADINGS.
26.1 The captions in this Agreement are inserted for convenience of reference
and in no way define, describe or limit the rights of any party or the intent of
this Agreement or any of the provisions hereof.
27. SURVIVAL AND BENEFIT.
27.1 Except as otherwise herein provided, each agreement, representation or
warranty made in this Agreement by or on behalf of either party, or in any
instruments delivered pursuant hereto or in connection herewith, shall not
survive the Closing Date or the consummation of the transactions provided for
herein.

--------------------------------------------------------------------------------

27.2 The covenants, agreements and undertakings of each of the parties hereto
are made solely for the benefit of, and may be relied on only by, the other
parties hereto, their transferees and assigns, and are not made for the benefit
of, nor may they be relied upon, by any other person whatsoever.
27.3 This Agreement shall not be construed more strictly against one party than
against the other, merely by virtue of the fact that it may have been prepared
by counsel for one of the parties, it being recognized that Seller and Purchaser
have contributed substantially and materially to the preparation of this
Agreement.
28. COUNTERPARTS.
28.1 This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument. Copies (whether photostatic, facsimile, electronic or
otherwise) of this Agreement may be made and relied upon to the same extent as
an original.
29. PUBLICITY.
29.1 Seller and Purchaser each hereby covenant that neither party shall issue
any press release related to this transaction either prior to or after Closing
without the written consent of the other party, which consent shall not be
unreasonably withheld.  Notwithstanding the foregoing, however, nothing herein
shall be deemed a limitation on Purchaser's rights to issue statements required
by or in order to comply with any applicable law, including any requirements
promulgated by the SEC.
30. NO RECORDING.
30.1 Purchaser agrees that it shall not record this Agreement or any memorandum
or notice hereof and any such actions taken by Purchaser shall be deemed a
default hereunder.
31. FURTHER ASSURANCES.
31.1 From time to time after the Closing Date, without payment of additional
consideration, Seller and Purchaser shall execute and deliver, or cause to be
executed and delivered, such further reasonable and customary instruments and
documents, and shall do, or cause to be done, such further reasonable and
customary acts and things as may reasonably be requested by another party hereto
for the purpose of assigning, transferring and delivering the Membership
Interests to Purchaser or otherwise accomplishing the transactions contemplated
herein which, in all events, shall not increase such party's liability hereunder
or decrease such party's rights hereunder, and all at no out-of-pocket costs to
the other party.
31.2 Purchaser shall cause to be filed with the SEC a Registration Statement
registering the resale of the shares of Common Stock substantially in accordance
with the terms of the Registration Rights Agreement set forth in Exhibit G.
32. ENFORCEMENT COSTS. Should either party employ attorneys to enforce any of
the provisions hereof (including the pursuit of specific performance), the party
against whom any final judgment is entered agrees to pay the prevailing party
all reasonable attorneys' fees, court costs and legal expenses incurred in
connection therewith.
[remainder of page intentionally blank; signature page follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written by their duly authorized representatives.




SELLER:


TUXIS CORPORATION, a Maryland corporation
 
 
 
By: /s/ Mark C. Winmill 
Name: Mark C. Winmill
Title: President and Chief Executive Officer




PURCHASER:


GLOBAL SELF STORAGE, INC., a Maryland corporation
 
  
 
By: /s/ Mark C. Winmill 
Name: Mark C. Winmill
Title: President and Chief Executive Officer
